DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to require, “…wherein the elevation member includes: a penetration unit passing through the cap plate so that a first end is exposed outside the case and a second end is positioned inside the case; a first extension generated when the first end of the penetration unit horizontally extends in respective directions; and a second extension generated when the second end of the penetration unit horizontally extends in respective directions” (emphasis added). 
As noted in the Action mailed 04/27/2022 (hereafter, “the Action”), the closest prior art is Doyle (US20170352854A1) and Onuma (JP2009187759A). As discussed in the Action, prior claim 5 was determined to be directed to allowable subject matter because these references do not teach, suggest, or provide a motivation for including a penetration unit passing through the cap plate so that a first end is exposed outside the case and a second end is positioned inside the case; a first extension generated when the first end of the penetration unit horizontally extends in respective directions; and a second extension generated when the second end of the penetration unit horizontally extends in respective directions.
That is not to say that penetration units are not known in the art. For instance, previously uncited art of Hagiuda (US5538807A) discloses a penetration unit (movable valve 6a, 6b and actuation member 6c, see FIGs. 2-3), the penetration unit having a first extension (movable valve 6a) and a second extension (movable valve 6b). 
What the prior art does not teach, suggest, or provide a motivation for as a whole is wherein a claimed plurality of vent units having a plurality of vent plates are connected to the elevation member through a connection member and links to the elevation member.
Thus, the claims are allowed over the cited art of Doyle, Onuma and Hagiuda because these references when taken as a whole do not teach, suggest, or provide a motivation for arriving at the claimed invention, specifically, “…the elevation member comprising: a penetration unit passing through the cap plate so that a first end is exposed outside the case and a second end is positioned inside the case; a first extension generated when the first end of the penetration unit horizontally extends in respective directions; and a second extension generated when the second end of the penetration unit horizontally extends in respective directions… a plurality of vent plates for closing and sealing the vent units, wherein a vent plate of the plurality of vent plates is connected to the elevation member through a connection member and links to the elevation member” (emphasis added). 
Claims 2-4 and 6-15 depend from claim 1 and are allowable by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BARTON/Examiner, Art Unit 1721
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721